Citation Nr: 0428069	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-10 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to February 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which declined to find that new and 
material evidence had been submitted to reopen a claim for 
service connection for hypertension.

In September 2003, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In May 1997 the RO denied the veteran's application to 
reopen his claim for service connection for hypertension.  He 
did not appeal that decision.

2.  The evidence added to the record since the May 1997 
rating decision does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the veteran's claim, is cumulative 
and redundant, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision, which declined to find that 
new and material evidence had been submitted to reopen a 
claim for service connection for hypertension, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
RO's May 1997 rating decision; thus, the claim of service 
connection for hypertension is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a February 2002 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed March 2003 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that additional medical evidence was 
developed with respect to the veteran's claim, and that the 
SOC issued by the RO clarified what evidence had been 
received and considered and what evidence would be required 
to establish a reopened claim.  The veteran responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the March 2003 SOC 
contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102, 3.159 (2003).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Moreover, VA examination 
was accomplished.  Thus, for these reasons, and for the 
additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Service medical records show that on a National Guard 
examination in December 1975 blood pressure readings of 
138/100, 160/100 and 168/100 were recorded.  In August 1976, 
the veteran was examined, had a blood pressure of 178/86, and 
hypertension was one of the diagnoses.  A June 1978 active 
duty entrance examination showed the veteran's blood pressure 
was checked on three separate days and ranged from diastolic 
80 to 116 and systolic 138 to 160.  On medical clinic 
consultation the examiner noted that this was probably 
essential hypertension but possibly anxiety related.  The 
veteran continued to be diagnosed with and treated for 
hypertension throughout his active duty period, and diastolic 
pressure ranged from 78 to 106 while systolic pressure ranged 
from 120 to 160.  In a September 1979 separation examination, 
the veteran's blood pressure was 130/92, he noted having high 
blood pressure, and the examiner indicated that he was 
currently on medication.

In June 1980, the veteran underwent VA examination.  The 
veteran gave a history of high blood pressure since July 1978 
and complained of headaches and dizziness.  The veteran had 
blood pressure readings of 150/100 sitting, 150/108 recumbent 
and 170/108 standing.

In an August 1980 rating decision, service connection was 
denied for hypertension.  Service connection was denied on 
the basis that hypertension was shown before entry into 
service and there was no evidence that the condition was 
aggravated by service.  The readings at induction, during 
service, and on the VA examination were on the same level.  
The veteran disagreed with that rating decision but did not 
timely file a substantive appeal after issuance of the 
statement of the case.  38 C.F.R. §§ 19.116, 19.118, 19.153 
(1980).

VA treatment records dated from October 1991 to March 1994 
show the veteran was treated for his hypertension, described 
as beginning in 1976 and currently well controlled on 
prescription medication.

In a May 1994 rating decision, the RO declined to find that 
new and material evidence had been submitted to reopen a 
claim for service connection for hypertension because new 
evidence merely showed continuing treatment for hypertension.  
It was, therefore, cumulative of previously considered 
evidence.  The veteran did not appeal that rating decision.

In a May 1997 rating decision, the RO declined to find that 
new and material evidence had been submitted to reopen a 
claim for service connection for hypertension because 
additional records showed treatment for various conditions 
other than hypertension and only a diagnosis of borderline 
hypertension.  Of record at that time were VA treatment 
records from March 1980 to April 1996 that showed treatment 
for various conditions and a March 1980 diagnosis of 
borderline hypertension.  The veteran did not appeal that 
rating decision.

In February 2002, the current claim of service connection for 
hypertension was received.  In conjunction with the veteran's 
claim, his VA medical records have been obtained.  Treatment 
records dated from March 2001 to February 2002 show the 
veteran was diagnosed with a history of hypertension and 
given prescription medication to control it.

In March 2002, the veteran underwent VA hypertension 
examination.  His claims file and VA medical records were 
reviewed.  The veteran gave a history of hypertension 
diagnosed in 1978.  He reported no symptoms at the time of 
onset.  He was currently on daily medication.  On 
examination, his blood pressure readings were 140/90, 140/95, 
and 150/95.  His cardiovascular system was normal.  The 
diagnosis was hypertension and the examiner opined that it 
was diagnosed while he was in the military in 1978.

In March 2002, the veteran also underwent VA general medical 
examination.  The veteran's claims file and VA medical 
records were reviewed.  The veteran gave a history of 
hypertension, diagnosed in 1978 and currently treated with 
medication.  On examination, his blood pressure readings were 
140/90, 150/95, and 140/95.  The diagnosis was hypertension.

In September 2003, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  The veteran stated 
that he first discovered he had hypertension when he was 
inducted into the service, during his examination.  He did 
not recall any high blood pressure readings before that 
examination.  He indicated that the military put him on blood 
pressure medication two months after his induction.  The 
veteran's job was the same on reserve as on active duty, but 
there was more physical work.  He was in the sun much of the 
time and worked on vehicles.  He indicated that he had 
symptoms such as dizziness while on physical training.  He 
was treated for hypertension from separation to the present 
time.  He stated that his national guard examinations 
revealed no hypertension.

III.  Analysis

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a).  The veteran's claim was 
filed in February 2002, and, therefore, the amended 
regulation, described above, applies.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the last prior 
denial, a May 1997 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim because evidence submitted essentially 
duplicated evidence previously considered or was merely 
cumulative.  The RO noted that in its original denial in 
1980, the RO indicated that the veteran's hypertension 
existed before his active military service, and evidence did 
not show that it was aggravated by service.  

Since the prior final decision of 1997, evidence has been 
added to the claims file.  However, this evidence, while new, 
is not material.  New VA outpatient records show the veteran 
sought treatment for hypertension.  While the March 2002 VA 
examiner noted that the veteran received a diagnosis of 
hypertension while in the military in 1978, a fact not in 
dispute, there is no evidence that the veteran's hypertension 
began in service or was aggravated by military service.  
Indeed, as noted in the 1980 decision, the blood pressure 
readings in service and at separation were essentially the 
same as shown on induction, and, in fact, also shown on the 
1975 National Guard examination.  The medical records 
obtained since the 1997 decision do not indicate otherwise.  

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
hypertension essentially fails to address the inadequacies of 
the veteran's claim at the time of the prior denial in May 
1997.  The veteran has not submitted any competent evidence 
that cures the prior evidentiary defects.  In this respect, 
the additional evidence submitted simply does not even 
suggest that hypertension, diagnosed before entry, was 
aggravated by the veteran's military service.

Consequently, the Board finds that the evidence received 
since the May 1997 decision, which declined to reopen the 
veteran's claim for entitlement to service connection for 
hypertension, does not relate to a relevant unestablished 
fact nor does it raise any reasonable possibility that it 
would substantiate the claim.  Thus, new and material 
evidence has not been received since the RO's May 1997 rating 
decision.  Accordingly, the claim of service connection for 
hypertension is not reopened.


ORDER

The application to reopen the claim of service connection for 
hypertension is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



